ORDER
PER CURIAM.
Shante Wright appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary, hearing. Wright argues that his trial counsel was ineffective for advising him to testify in his own defense. We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).